      Case 5:21-cv-00276-MTT-CHW Document 9 Filed 08/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

MOUSSA DIARRA,                                   *

                    Plaintiff,                   *
v.                                                   Case No. 5:21-cv-00276-MTT-CHW
                                                 *
GERARD SPIVEY, et al.,
                                                 *
                  Defendants.
___________________________________              *


                                        JUDGMENT

      Pursuant to this Court’s Order dated August 24, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 25th day of August, 2021.

                                           David W. Bunt, Clerk


                                           s/ Vanessa Siaca, Deputy Clerk
